LATTIMORE, Judge.
Conviction for possessing, for the purpose of sale, intoxicating liquor containing more than 3.2 per cent, alcohol by volume; punishment, two years in the penitentiary.
After the conviction of this appellant, the law making it a felony to manufacture, possess, sell, etc., any kind of intoxicating liquor in this state was repealed, and no saving clause appears in the repealing statute taking care of pending prosecutions. This fact necessitates the reversal and dismissal of this case, and it is ordered that the judgment of the trial court be reversed and the prosecution dismissed following Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, opinion handed down November 27, 1935.